In a proceeding to settle the account of testamentary trustees, the objectant appeals from so much of an order of the Surrogate’s Court, Queens County, entered April 23, 1965, as: (1) denied his motion to compel Helen Eklund, one of the trustees, to answer questions relative to the incompeteney of Elizabeth Rosemary Emberger, the deceased life tenant; and (2) directed that Helen Eklund be examined with respect to “ all other material issues of the accounting proceeding ”. Appeal dismissed, without costs. The order appealed from, formalizing rulings made in the course of an examination before trial, is not appealable (Hall v. Wood, 5 A D 2d 998; Oppenheimer v. Duophoto Corp., 271 App. Div. 1005). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.